
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 297
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Chabot submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Secretary of State should withhold United States
		  contributions to the regularly assessed biennial budget of the United Nations
		  for purposes of the General Assembly of the United Nations if the General
		  Assembly adopts a resolution in favor of recognizing a state of Palestine
		  outside of or prior to a final status agreement negotiated between, and
		  acceptable to, the State of Israel and the Palestinians.
	
	
		That it is the sense of the House of
			 Representatives that the Secretary of State should withhold United States
			 contributions to the regularly assessed biennial budget of the United Nations
			 for purposes of the General Assembly of the United Nations if the General
			 Assembly adopts a resolution in favor of recognizing a state of Palestine
			 outside of or prior to a final status agreement negotiated between, and
			 acceptable to, the State of Israel and the Palestinians.
		
